     Case 1:20-mj-00006 Document 23 Filed 09/30/20 Page 1 of 1 PageID #: 60




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA                            )
                                                    )
             v.                                     )      Criminal Action No. 20-06M
                                                    )
SAMUEL JAMES GULICK                                 )
                                                    )
                  Defendant.                        )

                                            ORDER

      Having considered the government=s unopposed Motion to Extend Time Under the Speedy

Trial Act,

     IT IS HEREBY ORDERED this _______
                                30th   day of ________________,
                                               September        2020, that the United

States shall have until October 30, 2020, to file an indictment in the above-captioned matter. The

Court hereby finds that the intervening time between September 30, 2020, and October 30, 2020,

shall be excluded under the Speedy Trial Act. The Court further finds, for the reasons set forth in

the Government=s motion, that the ends of justice served by extending the time for the United

States to file an indictment outweigh the interests of the public and the defendant in a speedy trial.

18 U.S.C. ' 3161(b) & (h)(7)(A).




                                                  United States Magistrate Judge
                                                   Sherry R. Fallon
